Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 26, 2021

                                     No. 04-03-00314-CR

                                     Christopher SAENZ,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                From the 218th Judicial District Court, Atascosa County, Texas
                              Trial Court No. 02-05-0162-CRA
                         Honorable Olin B. Strauss, Judge Presiding


                                        ORDER

        On May 12, 2004, this court issued an opinion affirming the judgment of conviction in
appellant’s underlying criminal case. Our mandate issued on July 15, 2004. On September 13,
2004, the Texas Court of Criminal Appeals denied appellant’s pro se motion to extend time to
file a petition for discretionary review.

       On August 10, 2021, appellant filed a pro se “Motion to Withdraw Appellate Brief Due
to Actual Conflict of Interest.” This court no longer has jurisdiction over this appeal. See TEX.
R. APP. P. 19.1. Therefore, appellant’s motion is DISMISSED FOR LACK OF
JURISDICTION.

       It is so ORDERED on August 26, 2021.

                                                                   PER CURIAM

       ATTESTED TO: _____________________________
                    Michael A. Cruz,
                    Clerk of Court